C-Track                                                                                                     Page 1 of 1

                                                                                                                  December 12 2007

                           :ase Information
                           ;ase
                                         OP 07-0713                      Case Filing Date :      11/30/2007
                           4umber:
                           short Title : Office of St. Public Defender   Status :                Post-Decision
                                         v. Mt. 13th Jud. Dist.


                          Master Distribution List

                          Remove



                                                                                              Dennis Paxinos
                                                                                              Attorney at Law
                           LI       Associated Attorney:                                      217 N. 27th St.
                                                                                              P.O. Box 35025
                                                                                              Billings MT 59107
                                                                                              James B. Wheells
                                                                                              Attorney at Law
                                    Attorney o/b/o                                            Chief Appellate
                                    Office of the State Public Defender: Petitioner           Defender
                                                                                              P.O. Box 200145
                                                                                              Helena MT 59620
                                                                                              Mike McGrath
                                   Attorney o/b/o                                             Attorney at Law
                                   Missoula County, Fourth Judicial District:                 Atty. Gen. Office
                                   Respondent                                                 P.O. Box 201401
                                                                                              Helena MT 59620
                                                                                              Laura Brent
                                                                                              Clerk of District Court
                                    Dist List Member:
                                                                                              P.O. Box 35030
                                                                                              Billings MT 59107-5030
                                                                                              Hon. Russell C. Fagg
                                                                                              District Court Judge
                                   Other:
                                                                                              PO Box 35042
                                                                                              Billings MT 59107
                                                                                              Raymond Case, Jr.
                                                                                              AO# 2114056
                          L         Other:                                                    Montana State Prison
                                                                                              500 Conley Lake Rd.
                                                                                              Deer Lodge MT 59722




                                                                                                            12/13/2007
http://J*ud.cros.mt. gov/ctrack/distributionlmasterDistributionList. do?csNamelD=12178&a...